Citation Nr: 0418612	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-34 100A	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for 
flat feet.  

2.  Entitlement to an evaluation in excess of 30 percent for 
flat feet.

3.  Entitlement to restoration of a 10 percent evaluation for 
hemorrhoids.

4.  Entitlement to a compensable evaluation for hemorrhoids.

5.  Entitlement to a compensable evaluation for bilateral 
hearing loss.

6.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 1955, November 1992, and June 1997 
decisions of the San Francisco, California (which has been 
relocated to Oakland, California), Department of Veterans 
Affairs (VA) Regional Office (RO).  

In the December 1955 rating decision, the RO did the 
following: (1) reduced the evaluation for service-connected 
flat feet from 30 percent to 10 percent, effective February 
28, 1956; (2) reduced the evaluation for service-connected 
hemorrhoids from 10 percent to 0 percent, effective February 
28, 1956; and (3) continued the noncompensable evaluation for 
bilateral impaired hearing.  The veteran appealed that 
determination, and the Board, in a May 1956 decision, 
affirmed the actions of the RO.

In the November 1992 decision, the RO continued the 
noncompensable evaluations for hemorrhoids and bilateral 
impaired hearing and the 10 percent evaluation for bilateral 
flat feet.  In the June 1997 rating decision, the RO granted 
a 30 percent evaluation for flat feet, effective April 16, 
1991, and denied a claim for a total rating for compensation 
based upon individual unemployability. 

In August 2003, the veteran, through his representative, 
filed a formal motion for reconsideration of the May 17, 
1956, Board decision.  In November 2003, the Board ordered 
reconsideration of the May 1956 Board decision, pursuant to 
section 7103(b) of Title 38 of the United States Code.  At 
that time, the veteran was afforded a period of 60 days in 
which to present any further argument with respect to the 
claim.  Neither the veteran nor his representative submitted 
any further argument.  An enlarged panel of the Board has 
been convened for the purpose of rendering a decision on 
reconsideration.  This decision will replace the May 1956 
Board decision.  

Additionally, the reconsideration of the May 1956 Board 
decision has affected the veteran's appeal in that it has 
caused his claims for increased evaluations for flat feet, 
hemorrhoids, and impaired hearing to remain pending since the 
December 1955 rating decision.  The Board has consolidated 
the veteran's perfected appeals from the December 1955, 
November 1992, and June 1997 decisions into this decision.

The Board notes that the veteran, on numerous occasions, 
requested to have a hearing before a Veterans Law Judge in 
Washington, D.C.  In a March 2003 letter, the Board informed 
the veteran that a hearing had been scheduled at its Central 
Office in Washington, D.C., for July 24, 2003.  The record 
reflects that the veteran failed to report for the scheduled 
hearing.  Therefore, the Board finds that there is no Board 
hearing request pending at this time.  

The issues of (1) entitlement to an evaluation in excess of 
30 percent for flat feet; (2) entitlement to restoration of a 
10 percent evaluation for hemorrhoids; (2) entitlement to a 
compensable evaluation for hemorrhoids; (4) entitlement to a 
compensable evaluation for bilateral hearing loss; and (5) 
entitlement to a total rating for compensation based upon 
individual unemployability are addressed in the remand 
portion of this decision.  The Board notes these issues are 
remanded to the RO via the Appeals Management Center, in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.




FINDINGS OF FACT

1.  In an April 1946 rating decision, the RO granted service 
connection for pes planus, second degree, bilateral, based 
upon the disability having been incurred in service, and 
assigned a noncompensable evaluation, effective January 20, 
1946.  

2.  In a February 1951 rating decision, the RO granted a 
30 percent evaluation for "severe" flat feet, effective 
December 13, 1950.  

3.  In a December 1955 rating decision, the RO reduced the 
evaluation for flat feet from 30 percent to 10 percent, 
effective February 28, 1956.  

4.  The December 1955 rating decision is silent as to a 
finding of clear and unmistakable error in the April 1946 
rating decision in granting service connection for flat feet 
based upon service incurrence.  

5.  The 30 percent evaluation for flat feet had been in 
effect continuously from December 13, 1950, to February 28, 
1956, which is five years or more.

6.  The medical examination upon which the December 1955 
rating action was based did not show improvement of the 
service-connected flat feet.  


CONCLUSION OF LAW

Restoration of a 30 percent evaluation for flat feet is 
warranted.  38 C.F.R. § 3.172 (1955); Schedule for Rating 
Disabilities, Diagnostic Code 5276 (1945).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is required by law to proceed in a case under 
reconsideration as though the prior Board decision had never 
been entered and conduct a de novo review, based on the 
entire record in the proceeding and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation.  38 U.S.C.A. §§ 7103(b)(3), 7104(a) (West 
2002).

It must be noted that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, was enacted 
during the pendency of this appeal.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  However, as to the issue of entitlement to 
restoration of the 30 percent evaluation for bilateral flat 
fleet, the Board finds that it is unnecessary to address the 
VCAA's applicability in view of the disposition reached 
herein.  Specifically, the Board is granting restoration of 
the 30 percent evaluation for flat feet, which is a full 
grant of the benefit sought.

As to the part of the veteran's claim where he seeks an 
evaluation in excess of 30 percent for flat feet, the Board 
is remanding that part of the claim in order to meet the 
duties of the VCAA, which is discussed below in the remand 
portion of the decision.

I.  Factual Background

Service connection for bilateral pes planus, second degree, 
was granted by means of an April 1946 rating decision, and a 
noncompensable evaluation was assigned, effective January 20, 
1946.  In the rating decision, the RO indicated that such 
disability was incurred in service.  In March 1947 and July 
7, 1947, rating sheets, the RO noted that it had reviewed 
additional records received from the Service Department and 
that these records did not contain any new evidence or facts 
that would warrant any change in the evaluation in effect at 
those times.  In a July 18, 1947, rating decision, the RO 
increased the evaluation for bilateral pes planus to 
10 percent following examination of the veteran's disability.  

A December 1950 VA examination report shows that the veteran 
reported having an onset of pain in both feet while in 
service.  He described having pain currently on prolonged 
walking or standing, which pain was relieved by inactivity.  
Physical examination revealed bilateral pes planus of a 
"marked degree" and splaying of the forefoot.  There was 
prominence of the inner borders of the feet and pronation of 
the heels.  The examiner stated there was some abduction of 
the forefeet, and clawing of the toes with the exception of 
the great toes, which was more marked on the right than the 
left.  Callosities were not present.  The examiner entered a 
diagnosis of pes planus, moderately severe, moderately 
symptomatic, and manifested by the subjective complaints 
described above and the clinical findings.  X-rays taken at 
that time revealed some degree of flexion deformity involving 
several of the metatarsophalangeal joints, especially the 
fourth and fifth on both sides and probably the first and 
second on both sides to some extent.  

In a February 1951 rating decision, the RO reclassified the 
service-connected disability as severe flat feet and granted 
a 30 percent evaluation, effective December 13, 1950 (the 
date of the VA examination).  In granting the 30 percent 
evaluation, the RO stated that the orthopedic examiner had 
found pes planus of marked degree with subjective complaints 
and clinical findings.  

A December 1955 VA examination report shows that the veteran 
described having discomforting pain after being on his feet 
for five or six hours.  Physical examination of the feet 
revealed a weight-bearing line from the patella to the crest 
of the longitudinal arches.  The examiner stated that the 
feet were "markedly flattened with a tendency to inversion, 
bulging of the medial borders of both feet, flattening of the 
longitudinal arches and splaying of the transverse arches."  
He noted there was a tendency to some hyperextension of the 
proximal interphalangeal joints of the toes of both feet, 
except the large toe.  There were no specific calluses or 
corns on the plantar surfaces of the feet.  The Achilles' 
tendons were slightly displaced medially.  The examiner 
entered a diagnosis of pes planus, third degree.  X-rays 
taken at that time showed a "rather severe degree of pes 
planus of both feet."

In the December 1955 rating decision, the RO made the 
following findings, in part:

Service connection was granted in this 
case as incurred in World War II for flat 
feet.  The present evaluation is 30%.  
The facts are that the veteran had flat 
feet with painful feet and legs since 
early childhood and following his 
entrance into service began to have 
additional trouble for which he was 
several times treated and placed on 
limited duty.  On this basis, it is clear 
that the service connection should have 
been on the basis of aggravation[,] 
not[]withstanding a negative examination 
report at the time of induction[,] since 
the clinical records clearly establish 
the existence of a flat foot condition 
with deformity of the ankle tendons since 
early childhood.  On this examination[,] 
the veteran continues to complain of foot 
and leg pain, but examination fails to 
disclose evidence of any condition 
materially worse than that considered to 
have existed at the time of entrance into 
service.  In view of the facts developed 
on this review, the entitlement code is 
being changed to aggravation and the 
present evaluation is being reduced to 
10% since the veteran under no 
circumstances has conditions which meet 
the requirements for any higher 
evaluation. . . .  

As stated[,] the entitlement to service 
connection for flat feet is being amended 
to aggravation which is in accordance 
with the facts in [the] file.  Since this 
change does not involve or [a]ffect the 
veteran's monetary benefits, it is not 
necessary to resort to VAR 1009(A) for 
the purpose of changing the entitlement 
code. . . .

The rating sheet bore the notation of "V.A.R. 1009(E), AS 
AMENDED."  (Capitals in original.)

In the December 29, 1955, notification of the rating 
decision, the RO stated: 

A decision was made this date that, due 
to an improvement in your condition, the 
degree of disability from your service-
connected flat feet should be reduced 
from 30% to 10%.  As a result, your 
compensation has been reduced from $66.00 
to $17.00 as of March 1, 1956. . . .

In the August 2003 motion for reconsideration, the veteran, 
through his representative, asserted that the law extant in 
1956 provided that in order to reduce a stable evaluation (an 
evaluation that had been in effect for five years or more), 
improvement needed to be shown and that the evidence at the 
time of the December 1955 rating decision did not establish 
such finding.  

The veteran has submitted multiple statements, where he 
contests the RO's change in its determination that service 
connection for flat feet should be based upon aggravation 
during service as opposed to incurrence in service.  

II.  Criteria and Analysis

VAR 1009 (1955), entitled "Revisions of Decisions," states 
the following, in part:

No rating board or other agency of 
original jurisdiction will reverse or 
amend except upon new and material 
evidence, a decision rendered by the same 
or any other rating board, adjudicative 
agency or by an appellate authority, 
except where such reversal or amendment 
is clearly warranted by a change in law 
or by a specific change in interpretation 
thereof specifically provided for in a VA 
issue: Provided, That a rating board or 
other adjudicative agency may reverse or 
amend a decision by the same or any other 
rating board or other adjudicative agency 
where such reversal or amendment is 
obviously warranted by a clear and 
unmistakable error shown by the evidence 
in the file at the time the prior 
decision was rendered. . . . 

Id. at (A).

When the reduction of an award for a 
service-connected disability is 
considered warranted by a change in 
physical condition, the rating agency 
will prepare an appropriate rating 
extending the present evaluation 60 days 
from the date of rating, followed by the 
reduced evaluation. . . .  The rating 
sheet will bear the following notation: 
"VA Regulation 1009(E), as amended."

Id. at (E).  

At the time of the December 1955 rating decision, the 
applicable regulation provided that in order to reduce an 
evaluation for a service-connected disability that had been 
in effect for five years or more, improvement in the service-
connected disability had to be shown.  See 38 C.F.R. 
§ 3.172(a), (c) (1955).  A reduction could not be made if the 
examination that was used to reduce the evaluation was "less 
full and complete than those on which payments were 
authorized or continued."  Id. at (a).  

In 1955, the criteria and evaluations for evaluating acquired 
bilateral flatfoot were as follows, in part:

Severe; objective evidence of marked 
deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities-30 percent 
disabling.

Moderate; weight-bearing line over or 
medial to great toe, inward bowing of the 
tendo achillis, pain on manipulation and 
use of the feet-10 percent disabling. 

Schedule for Rating Disabilities, Diagnostic Code 5276 
(1945).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the restoration of the 
30 percent evaluation for flat feet.  The Board notes that it 
is not entirely clear why the RO determined that a reduction 
in the service-connected disability evaluation for flat feet 
was warranted in December 1955.  For example, the rating 
decision itself indicates that the reduction took place due 
to a change in determination that the veteran's flat feet 
pre-existed service and were aggravated during service as 
opposed to having been incurred in service.  The RO stated 
that it was reducing the evaluation because the 1955 
examination "fails to disclose evidence of any condition 
materially worse than that considered to have existed at the 
time of entrance into service."  Such finding would not 
indicate that "improvement" had been shown in the veteran's 
service-connected disability from the time that the RO had 
granted the 30 percent evaluation.  Rather, it would indicate 
that the condition had remained static since the veteran 
entered service in 1943 and the RO was reducing the 
evaluation because it had made an error in granting service 
connection based upon service incurrence.  

However, on the other hand, both the notation on the rating 
sheet that the veteran's disability had been amended based 
upon "VA Regulation 1009(E)" and the December 1955 
notification letter would indicate that the reduction was 
made because the RO had determined that the veteran's 
disability had improved.  Thus, the reasons for reduction 
made in the December 1955 rating decision and that made in 
the December 1955 notification letter do not coincide.

Regardless of the basis for the reduction, the expanded panel 
of the Board finds that the reduction from 30 percent to 
10 percent for flat feet was improper no matter what basis is 
applied to the facts in the case, which is explained below.

If the Board considers the findings made in the December 1955 
rating decision, it finds that the RO did not follow the 
proper procedure for reducing the veteran's disability 
evaluation for flat feet.  Specifically, if the RO wanted to 
change the veteran's disability from one that had been 
incurred in service to one that was, instead, aggravated 
during service, it would need to make a determination that 
there was clear and unmistakable error in the April 1946 
rating decision, which granted service connection for flat 
feet based upon service incurrence.  See VAR 1009(A).  No 
such determination was made.  In fact, the RO made a specific 
finding that part (A) of the regulation was not applicable 
because the change from service incurrence to service 
aggravation did not "[a]ffect the veteran's monetary 
benefits."  This finding appears to be incorrect, as the 
notification letter clearly indicates that the veteran's 
monetary benefits were affected in that they were reduced 
from $66.00 to $17.00 (although the notification letter 
indicates that the reduction was based upon improvement in 
his condition).

Nevertheless, there was no determination within the December 
1955 rating decision that clear and unmistakable error had 
occurred to justify the RO's reduction of the disability 
evaluation from 30 percent to 10 percent on the basis that 
service connection should have been granted based upon 
service aggravation, as opposed to service incurrence.  
Again, the rating decision was clear in stating that it was 
reducing the veteran's evaluation because the current 
evidence showed that the disability had not changed 
materially since the veteran entered service.  Such does not 
equate to a finding of clear and unmistakable error nor does 
it show improvement from the time the RO had granted the 
30 percent evaluation, and the reduction of the disability 
evaluation from 30 percent to 10 percent for flat feet was 
improper.  Therefore, restoration of the 30 percent 
evaluation for flat feet is warranted on this basis.

If the Board considers the finding made in the December 1955 
notification letter (and the notation of "VA Regulation 
1009(E)" in the rating sheet, as such, would indicate that 
the reduction was based upon a change in physical condition) 
that improvement in the service-connected disability had been 
shown, it finds that such statement is not supported by the 
evidence.  In the February 1951 rating decision, the RO based 
its granting the 30 percent evaluation for flat feet on the 
fact that the December 1950 examination report had shown a 
diagnosis of "pes planus, moderately severe, moderately 
symptomatic" and of a "marked degree."  Thus, the RO 
determined that such clinical findings established flat feet 
that were severe and met the criteria for the 30 percent 
evaluation.  See Schedule for Rating Disabilities, Diagnostic 
Code 5276 (1945).  

At the time of the December 1955 rating decision, which 
reduced the veteran's disability evaluation from 30 percent 
to 10 percent, a December 1955 VA examination report showed 
that the veteran's feet were "markedly flattened."  An x-
ray taken at that time of the veteran's feet revealed a 
"rather severe degree of pes planus of both feet."  The 
examiner diagnosed "third degree" pes planus.  The Board 
observes that the clinical findings contained the December 
1950 examination report are wholly consistent with those 
contained in the December 1955 examination report, including 
the x-ray report.  As a result, the Board can only conclude 
that there was no demonstrated improvement in the veteran's 
flat feet at the time of the December 1955 examination.  
Accordingly, the Board finds that the evidence did not 
support the reduction in the veteran's disability evaluation 
from 30 percent to 10 percent.  Therefore, restoration of the 
30 percent evaluation for flat feet, on this basis, is 
warranted as well.

The Board notes that the veteran had perfected an appeal for 
a claim for clear and unmistakable error in the December 1955 
rating decision as to the RO's finding that service 
connection for flat feet was warranted based upon 
aggravation, as opposed to incurrence.  The RO had denied the 
claim in a March 2000 decision stating, "The alleged error 
involved an exercise in judgment which cannot be 
characterized as undebatably erroneous, and was consistent 
with the rating practices and policies then in effect."  
Regardless, that claim is now moot, as the June 1997 rating 
decision shows that service connection for flat feet was in 
effect based upon service incurrence, and not service 
aggravation, as of February 28, 1956.  Thus, any error made 
in the December 1955 rating decision on that basis has been 
corrected.  

Accordingly, for the reasons stated above, the Board has 
determined that restoration of the 30 percent evaluation 
effective from February 28, 1956, is warranted.  


ORDER

The 30 percent evaluation for flat feet is restored, 
effective February 28, 1956.


REMAND

As noted above, the VCAA was enacted during the pendency of 
the appeal.  Section 5103(a), title 38, U.S. Code, as amended 
by the VCAA, provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a); see also 38 C.F.R. § 3.159(b) (2003) 
(adding an additional duty on VA to request "that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim").

In this case, there has been no VCAA letter issued as to any 
of the claims listed on the title page of the decision.  As 
stated above, a VCAA letter need not be issued as to the 
claim for entitlement to restoration of the 30 percent 
evaluation for flat feet, as that claim has been granted in 
full.  However, the veteran has not been provided with a 
letter addressing the evidence necessary to substantiate his 
claims for (1) entitlement to an evaluation in excess of 
30 percent for flat feet; (2) entitlement to restoration of a 
10 percent evaluation for hemorrhoids; (3) entitlement to a 
compensable evaluation and above for hemorrhoids; 
(4) entitlement to a compensable evaluation for bilateral 
hearing loss; and (5) entitlement to a total rating for 
compensation based upon individual unemployability and which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf in connection with these claims.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
the veteran has not been requested to provide any evidence in 
his possession that pertains to the claims.  Thus, the Board 
finds that the veteran must be provided with the above notice 
prior to its consideration of the veteran's claims.

Additionally, it should be noted that the issues of (1) 
entitlement to an evaluation in excess of 30 percent for flat 
feet; (2) entitlement to restoration of a 10 percent 
evaluation for hemorrhoids; (3) entitlement to a compensable 
evaluation for hemorrhoids; and (4) entitlement to a 
compensable evaluation for bilateral hearing loss are part of 
the 1955 appeal.  Thus, the VCAA notice should include any 
change in the applicable laws and regulations that have 
occurred since that time.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claims 
for (i) entitlement to an evaluation in 
excess of 30 percent for flat feet; (ii) 
entitlement to restoration of a 
10 percent evaluation for hemorrhoids; 
(iii) entitlement to a compensable 
evaluation or above for hemorrhoids; 
(iv) entitlement to a compensable 
evaluation for bilateral hearing loss; 
and (v) entitlement to a total rating for 
compensation based upon individual 
unemployability and informing him of 
which information and evidence he was to 
provide to VA and which information and 
evidence VA would attempt to obtain on 
his behalf.  Additionally, the veteran 
should be informed to provide any 
evidence in his possession that pertains 
to the claims.  

2.  The RO should then readjudicate the 
claims for (i) entitlement to an 
evaluation in excess of 30 percent for 
flat feet; (ii) entitlement to 
restoration of a 10 percent evaluation 
for hemorrhoids; (iii) entitlement to a 
compensable evaluation or above for 
hemorrhoids; (iv) entitlement to a 
compensable evaluation for bilateral 
hearing loss; and (v) entitlement to a 
total rating for compensation based upon 
individual unemployability based upon the 
evidence of record.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



			
	CHERYL M. MASON	K. OSBORNE
	              Veterans Law Judge                                 
Acting Veterans Law Judge
         Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



			
	P. M. DILORENZO	JAMES L. MARCH
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



